DETAILED ACTION
This office action is in response to the communication received on 08/22/2022 concerning application no. 16/631,894 filed on 01/17/2020.
Claims 2-14 and 16-17 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that Fig. 1 shows the live stream of ultrasound images and x-ray image. And that the specification discloses the overlay of the ultrasound and x-ray images. Therefore, according to Applicant, the objection should be withdrawn.
Examiner disagrees. The objection is a drawing objection. While the specification may disclose the element, every feature of the invention specified in the claims must be shown in the form of a drawing. That is, in addition to the written description, the element has to be provided in a drawing. Arguments about the element being found in Fig. 1 is unpersuasive. The Fig. 1 is showing ultrasound images 112 and x-ray images 114 separately. The claim in question is establishes “display each ultrasound image of the live stream consecutively as an overlay on the X-ray image”. The drawings fail to show the display of the ultrasound images overlaying on the x-ray image. 
Examiner maintains the rejection.

Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that the amended claims are allowable under 35 U.S.C. 101. Applicant argues that under Step 2A Prong 2, the controlling of the beamforming ultrasound probe to obtain a live stream and transmit ultrasound is a practical application including a particular machine. Regarding Step 2B, Applicant argues that the claims recite the controlling of a beamforming ultrasound for ultrasound images and the registration is not well understood, routine, and conventional activity.
Examiner disagrees. With regards to Step 2A Prong 2, the collection of ultrasound images and the transmission of ultrasound is done to collect data sets that are then applied in the judicial exception of registering data. This is data collection which is a mere insignificant pre-solution activity. MPEP 2106.04(d) discloses it has been held in the courts have identified that adding an insignificant extra-solution activity to the judicial exception does not integrate the judicial exception into a practical application. Further evidence is found in MPEP 2106.05(g) which discloses that mere data gathering is an insignificant activity. Therefore, the collection of ultrasound images (which done by transmitting and receiving ultrasound) for the purpose of registering it to an x-ray image is a data collection step that is done for the performance of judicial exception. Given that it is a mere data gathering step, it does not integrate the judicial exception into a practical application.
With regards to the Step 2B, Examiner notes that the step is applied on additional elements that are not the elements regarding the judicial exception. The registration element is a mental process and not an additional element. Regarding the allegation that collecting ultrasound images is not well understood, routine, and conventional activity, Examiner notes that ultrasound imaging has been a technology that has been present since 1942 when Dr. Karl Theodore Dussik published the first paper on transmission ultrasound investigation of the brain and commercial availability of ultrasound has been present since the 1960s1. The concept of ultrasound use in medical context is taught as a course in university. For example, University of Rochester provides BME 451 (Biomedical Ultrasound) and BME 453 (Ultrasound Imaging) which are described as “Presents the physical basis for the use of high-frequency sound in medicine. Topics include acoustic properties of tissue, sound propagation (both linear and nonlinear) in tissues, interaction of ultrasound with gas bodies (acoustic cavitation and contrast agents), thermal and non-thermal biological effects, ultrasonography, dosimetry, hyperthermia, and lithotripsy” and “Investigates the imaging techniques applied in state-of-the-art ultrasound imaging and their theoretical bases. Topics include linear acoustic systems, spatial impulse responses, the k-space formulation, methods of acoustic field calculation, dynamic focusing and apodization, scattering, the statistics of acoustic speckle, speckle correlation, compounding techniques, phase aberration correction, velocity estimation, and flow imaging”, respectively2. Furthermore, the history and fundamental principles of ultrasound are widely available in textbooks3. Fundamentals include teachings such as the elements that Applicant alleges is not well known, routine, and conventional. For example, in the cited medical textbook it is stated that “Ultrasound imaging is based on the ‘pulse-echo’ principle in which a short burst of ultrasound is emitted from a transducer and directed into tissue. Echoes are produced as a result of the interaction of sound with tissue, and some of these travel back to the transducer. By timing the period elapsed between the emission of the pulse and the reception of the echo, the distance between the transducer and the echo-producing structure can be calculated and an image is formed”.4 Since, ultrasound has been used in medical imaging for over 70 years and has had commercial availability for around 60 years and the fundamentals of ultrasound imaging are widely available in academia, it can be concluded that the transmission of ultrasound and the generation of ultrasound images is well known, routine, and conventional.
	Examiner maintains the 101 rejection.

Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that the Sun reference does not teach the registration of the ultrasound images with the offset from the medical device in the x-ray image. According the Applicant, Sun is teaching the offset between the two systems, the fluoroscopic and ultrasound image.
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The offset between the ultrasound system and the fluoroscopic system is yielding the offset relationship of their corresponding images. Paragraph 0043 teaches that the purpose of the offset and registration determination is done so that while the systems move, the pose may change however, the offset is used for position tracking during the imaging. Paragraph 0044 teaches that the ultrasound image and the patient volumes are registered together. Paragraph 0042 even states that the offset determination is done with respect to the images. Fig. 3 is further evidence of this. Paragraph 0081 teaches that the ultrasound image and the fluoroscopic images are combined to indicate the spatial relationship and paragraph 0082 teaches that the spatial registration is happening with the images and the position of the catheter. 
Examiner respectfully maintains the rejection.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the consecutive image display of the ultrasound and x-ray image with an overlay must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 16-17 is objected to because of the following informalities:  
Claim 16, line 7, recites “live steam”. This is a typographical error. It should be amended to “live stream”.
Claim 17, line 6, recites “live steam”. This is a typographical error. It should be amended to “live stream”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-14 and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a system and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “identify a position of the medical device in the x-ray image; determine a location of the ultrasound transducer relative to the beamforming ultrasound probe based on the ultrasound transducer receiving the ultrasound signal; and register each ultrasound image from the live stream with the X-ray image based on the position of the medical device, wherein, to determine the location of the ultrasound transducer, the at least one processor is configured to calculate a range between the beamforming ultrasound probe and the ultrasound transducer based on a time of flight of the ultrasound signal, wherein, to register each ultrasound image, the at least one processor is configured to determine, for each ultrasound image, an offset from the position of the medical device in the x- ray image, wherein the offset is based on: the predetermined spatial relationship of the ultrasound transducer with respect to the medical device; and the location of the ultrasound transducer relative to the beamforming ultrasound probe”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the identification of a position of a device in an image can be done by observing the structure of the device being represented in the image and distinguishing it from the surroundings. The determination of a transducer based on a received ultrasound signal can be performed by observing a change in signal readout during the data reception. The registration of ultrasound and x-ray images based on position relationship of the medical device and its relationship to the ultrasound probe and ultrasound transducer can be performed in the mind as it is a mere triangulation of three known points’ relationship to one another. Similarly, the determination of the offset is an application of triangulation that can be performed by the human mind. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “at least one processor configured for communication with: a beamforming ultrasound probe; and a medical device comprising an ultrasound transducer with a predetermined spatial relationship with respect to the medical device, wherein the at least one processor is configured to: control the beamforming ultrasound probe to obtain a live steam of ultrasound images; control the beamforming ultrasound probe to transmit an ultrasound signal; receive an x-ray image depicting the medical device”. Determining the positional relationship between two instruments that is used in the mental process of triangulation is a form of a pre-solution insignificant activity. Ultrasound and x-ray imaging and the transmission of ultrasound is a data gathering that is a pre-solution insignificant activity. The use of an ultrasound transducer and a processor does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 16 is ineligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a system and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “identify, from the received X-ray image, the position of the medical device based further on a position of the ultrasound transducer represented in the X-ray image”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the identification of a medical device on an x-ray image by using the position of the ultrasound transducer. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “wherein the X-ray image further includes a representation of the ultrasound transducer” and “least one processor”. The representation of the ultrasound transducer on the x-ray image is a mere displaying step that is a post-solution insignificant activity. The use of processor does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 2 is ineligible.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a system and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “identify, from the received X-ray image, the position of the medical device based further on a position of the at least one X-ray fiducial represented in the X-ray image”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the identification of position of a medical device based on the position of a fiducial located on the medical device in the x-ray image. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “wherein the medical device further includes at least one X-ray fiducial that is represented in the X-ray image” and “least one processor”. The representation of a medical device with a fiducial in an x-ray image is a mere displaying step and is a form of a pre-solution insignificant activity. The use of processor does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 3 is ineligible.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a system and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “identify, from the received X-ray image, the position of the medical device by registering a representation of the medical device with the X-ray image”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to identification of a position of a medical device based on its representation on an x-ray image. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “at least one processor”. The use of processors does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 4 is ineligible.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 16 rejection.
Claim 5 recites the following elements: “wherein the at least one processor is further configured to display each ultrasound image of the live stream consecutively as an overlay on the X-ray image”. This claim element is a mere displaying step which amounts to a post-solution insignificant activity. The use of processor does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 5 is ineligible.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 16 rejection.
Claim 6 recites the following elements: “wherein the X-ray image is a historic X-ray image that is generated earlier in time than each ultrasound image of the live stream, and 2Application No. 16/631,894Docket No. 2017P02087WOUS/ 44755.2327US01wherein the at least one processor is further configured to receive an updated X-ray image that is more recent than the historic X-ray image and to replace the historic X-ray image with the updated X-ray image”. This claim element is a mere displaying and data processing step which amounts to a post-solution insignificant activity. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 6 is ineligible.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 16 rejection.
Claim 7 recites the following elements: “wherein the ultrasound transducer is a non-imaging ultrasound transducer”. This claim element is a mere data collection step which amounts to a pre -solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 7 is ineligible.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 16 rejection.
Claim 8 recites the following elements: “wherein the beamforming ultrasound probe comprises at least one of: i) a cardiac probe; ii) an intra cardiac echoscopy (ICE) probe; iii) a transesophageal echocardiogram (TEE) probe; iv) a transthoracic echocardiogram (TTE) probe; or iv) an intra vascular ultrasound (IVUS) probe”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 8 is ineligible.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 7 rejection.
Claim 9 recites the following elements: “wherein the live stream of ultrasound images includes a current ultrasound image, and wherein the at least one processor is further configured to: receive user input indicative of a position in the current ultrasound image and provide in the X-ray image a marker corresponding to the position in the current ultrasound image”. This claim element is a mere data collection and displaying step which amounts to a pre/post-solution insignificant activity. This pre/post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 9 is ineligible.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 7 rejection.
Claim 10 recites the following elements: “wherein the medical device is an esophageal temperature probe”. This claim element is a mere data collection step step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 10 is ineligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 10 rejection.
Claim 11 recites the following elements: “wherein the at least one processor is further configured to: receive, from the esophageal temperature probe, a temperature signal indicative of a temperature at a position on the esophageal temperature probe, and indicate at a corresponding position in the X-ray image, the received temperature”. This claim element is a mere data collection and displaying step which amounts to a pre/post-solution insignificant activity. The use of processors does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. This pre/post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 11 is ineligible.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 12 recites the following elements: “wherein the X-ray image is a fluoroscopy image”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 12 is ineligible.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 11 rejection.
Claim 13 recites the following elements: “further comprising at least one of: an X-ray imaging system for providing the X-ray image, a beamforming ultrasound probe, a medical device, the ultrasound transducer of the medical device, or at least one X-ray fiducial for providing a corresponding fiducial representation in the X-ray image”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 13 is ineligible.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a system and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “register each ultrasound image from the live stream with the X-ray image based on the identified position of the medical device by mapping the ultrasound image coordinate system to the X-ray image coordinate system”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to registering two images based on a position of a medical device that has a defined relationship to each modality. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “wherein the X-ray image includes an X-ray image coordinate system and the live stream of ultrasound images includes an ultrasound image coordinate system that is fixed with respect to the beamforming ultrasound probe” and “at least one processor”. Imaging associated to coordinate systems is merely a data gathering system that is a form of an pre-solution insignificant activity. The use of processors does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 14 is ineligible.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a non-transitory computer-readable storage medium and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “identify a position of the medical device in the x-ray image; determine a location of the ultrasound transducer relative to the beamforming ultrasound probe based on the ultrasound transducer receiving the ultrasound signal; and register each ultrasound image from the live stream with the X-ray image based on the position of the medical device, wherein, to determine the location of the ultrasound transducer, the plurality of instructions cause the at least one processor is configured to calculate a range between the beamforming ultrasound probe and the ultrasound transducer based on a time of flight of the ultrasound signal, wherein, to register each ultrasound image, the plurality of instructions cause the at least one processor is configured to determine, for each ultrasound image, an offset from the position of the medical device in the x-ray image, wherein the offset is based on: the predetermined spatial relationship of the ultrasound transducer with respect to the medical device; and the location of the ultrasound transducer relative to the beamforming ultrasound probe”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the identification of a position of a device in an image can be done by observing the structure of the device being represented in the image and distinguishing it from the surroundings. The determination of a transducer based on a received ultrasound signal can be performed by observing a change in signal readout during the data reception. The registration of ultrasound and x-ray images based on position relationship of the medical device and its relationship to the ultrasound probe and ultrasound transducer can be performed in the mind as it is a mere triangulation of three known points’ relationship to one another. Similarly, the determination of the offset is an application of triangulation that can be performed by the human mind. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “at least one processor configured for communication with a beamforming ultrasound probe and a medical device comprising an ultrasound transducer with a predetermined spatial relationship with respect to the medical device, wherein, when executed, the plurality of instructions cause the at least one processor to: control the beamforming ultrasound probe to obtain a live steam of ultrasound images; control the beamforming ultrasound probe to transmit an ultrasound signal; receive an x-ray image depicting the medical device”. Determining the positional relationship between two instruments that is used in the mental process of triangulation is a form of a pre-solution insignificant activity. Ultrasound and x-ray imaging and the transmission of ultrasound is a data gathering that is a pre-solution insignificant activity. The use of an ultrasound transducer, memory, and a processor does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 17 is ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 8, 12, 14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Barbagli et al. (PGPUB No. US 2008/0119727) in view of Sun et al. (PGPUB No. US 2008/0095421).

Regarding claim 16, Barbagli teaches a system, comprising:
at least one processor (Electronics rack 6) configured for communication with: 
a beamforming ultrasound probe (Fig. 5 shows two ultrasound devices being used. Paragraph 0050 teaches that the ultrasound transmission is controlled. Paragraph 0103 teaches that the ultrasound imaging is done in real time. Paragraph 0047 teaches that both the instruments can have ultrasound transducer. Fig. 5 shows the transducer 402 transmitted and ultrasound wave to an ultrasound transponder that is located on the transducer 404. Paragraph 0104 teaches that CT models can be used in the navigation of the catheter assembly. Paragraph 0103 teaches that the ultrasound assembly and the catheter assembly can be used and placed in the correct position based on fluoroscopy); and 
a medical device comprising an ultrasound transducer with a predetermined spatial relationship with respect to the medical device (Paragraph 0103 teaches that the ultrasound imaging is done in real time. Paragraph 0047 teaches that both the instruments can have ultrasound transducer. Fig. 5 shows the transducer 402 transmitted and ultrasound wave to an ultrasound transponder that is located on the transducer 404. Paragraph 0104 teaches that CT models can be used in the navigation of the catheter assembly. Paragraph 0103 teaches that the ultrasound assembly and the catheter assembly can be used and placed in the correct position based on fluoroscopy), wherein the at least one processor (Electronics rack 6) is configured to: 
control the beamforming ultrasound probe to obtain a live stream of ultrasound images (Paragraph 0103 teaches that the ultrasound imaging is done in real time. Fig. 5 shows the transducer 402 transmitting/receiving multiple ultrasound images);
control the beamforming ultrasound probe to transmit an ultrasound signal (Paragraph 0050 teaches that the ultrasound transmission is controlled. Paragraph 0055 teaches that the transponders are able to transmit and receive signals. Transmission can be a sweep or a sequential or any desired manner); 
receive an x-ray image depicting the medical device (Paragraph 0103 teaches that the ultrasound assembly and the catheter assembly can be used and placed in the correct position based on fluoroscopy. Paragraph 0107 teaches that the catheter is navigated based on the fluoroscopy view);
identify a position of the medical device in the x-ray image (Paragraph 0104 teaches that CT models can be used in the navigation of the catheter assembly. Paragraph 0103 teaches that the ultrasound assembly and the catheter assembly can be used and placed in the correct position based on fluoroscopy. Paragraph 0107 teaches that the catheter is navigated based on the fluoroscopy view);
determine a location of the ultrasound transducer relative to the beamforming ultrasound probe based on the ultrasound transducer receiving the ultrasound signal (Paragraph 0054 teaches that the transducer 502 can transmit and receive ultrasound signals that are emitted towards the ultrasound transponder 504 on the device 404. The Fig. 5E shows the transmission and reception. Paragraph 0054 teaches that the signal can be a peak signal. Fig. 5F shows a max peak of the ultrasound signal. Paragraph 0055 teaches that the signal determination provides the precise location of the transducers with respect to each other); and 
wherein, to determine the location of the ultrasound transducer, the at least one processor is configured to calculate a range between the beamforming ultrasound probe and the ultrasound transducer based on a time of flight of the ultrasound signal (Paragraph 0055 teaches that the record of the line and plane of transmission of the ICE catheter to the robotic catheter can be determined. The time of flight is determined between the catheters and this allows for the position and orientation to be localized in a spatial volume).
However, Barbagli is silent regarding a system, 
register each ultrasound image from the live stream with the X-ray image based on the position of the medical device, 
wherein, to register each ultrasound image, the at least one processor is configured to determine, for each ultrasound image, an offset from the position of the medical device in the x- ray image, wherein the offset is based on: 
the predetermined spatial relationship of the ultrasound transducer with respect to the medical device; and 
the location of the ultrasound transducer relative to the beamforming ultrasound probe.
	In an analogous imaging field of endeavor, regarding the multi-modality use of ultrasound and x-ray with a medical device, Sun teaches a system, 
register each ultrasound image from the live stream with the X-ray image based on the position of the medical device (Paragraph 0039 teaches that the ultrasound and fluoroscopic data is registered together based on coordinate relationship between the ultrasound system and fluoroscopy), 
wherein, to register each ultrasound image, the at least one processor is configured to determine, for each ultrasound image, an offset from the position of the medical device in the x-ray image (Paragraph 0039 teaches that the ultrasound and fluoroscopic data is registered together and the coordinate relationship between the ultrasound system and fluoroscopy are determined based on the location of the catheter. Paragraph 0041 teaches that the catheter is present in the fluoroscopy and the offset between the ultrasound system and the fluoroscope is determined with the coordinate relationship between them. Given that the relationship between the fluoroscopy and ultrasound system is known and the relationship between the fluoroscopy and the catheter is known, the determination of the ultrasound systems relationship is a mere utilization of triangulation. That is, it is well known in the field of mathematics and position and orientation tracking, that if two positional relationships between three objects is known, the third unknown positional relationships can be determined.5), wherein the offset is based on: 
the predetermined spatial relationship of the ultrasound transducer with respect to the medical device (Paragraph 0040 fluoroscopic image is generated with the catheter within the region of projection and the location of the catheter in the image is sensed and recorded. Paragraph 0041 teaches that the catheter tip relative to the fluoroscopy is considered. Paragraph 0035 teaches that the catheter can be an ultrasound imaging catheter with a sensor located on the tip. Paragraph 0015 teaches that the fluoroscopic imaging system is able to localize the catheter tip by aligning the tip locations. Paragraph 0038 teaches that the spatial relationship of the fluoroscopic data with respect to the ultrasound data having the position of the catheter is determined. Paragraphs 0039-0040 teach that the registration of the ultrasound data and the fluoroscopy is done with respect to the catheter that is present in the fluoroscopic image. Paragraphs 0003-0004 teaches that the visualization and operation is in real time); and 
the location of the ultrasound transducer relative to the beamforming ultrasound probe (Paragraph 0041 teaches that the catheter tip or catheter position in the fluoroscopic image is compared with the position on the ultrasound image. This is done and the relative position and orientation are determined. Paragraph 0043 teaches that further registration may be done for checks and recalibration. Paragraph 0016 teaches that registration occurs in real time).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Barbagli with Sun’s teaching of ultrasound registration with x-rays based on the position of a medical device with and ultrasound transducer. This modified apparatus would allow the user to be a more robust and accurate form of registration (Paragraph 0015 of Sun). Furthermore, the modification allows for the use of high-resolution images (Paragraph 0024 of Sun).

Regarding claim 2, modified Barbagli teaches the system in claim 16, as discussed above.
	Barbagli further teaches a system, 
wherein the X-ray image further includes a representation of the ultrasound transducer (Paragraph 0103 teaches that the ultrasound assembly and the catheter assembly can be used and placed in the correct position based on fluoroscopy. Paragraph 0107 teaches that the catheter is navigated based on the fluoroscopy view), and 
wherein the at least one processor (Processing inherently present in an electronics rack. Paragraph 0041 teaches that the electronics rack has a system hardware and software) is configured to identify, from the received X-ray image, the position of the medical device based further on a position of the ultrasound transducer represented in the X-ray image (Paragraph 0103 teaches that the ultrasound assembly and the catheter assembly can be used and placed in the correct position based on fluoroscopy. Paragraph 0107 teaches that the catheter is navigated based on the fluoroscopy view. Paragraph 0047 teaches that both catheters can have ultrasound transducers. Paragraph 0052 teaches that the catheters can be interfaced with ultrasound transducers).

Regarding claim 4, modified Barbagli teaches the system in claim 16, as discussed above.
	Barbagli further teaches a system, wherein the at least one processor (Processing inherently present in an electronics rack. Paragraph 0041 teaches that the electronics rack has a system hardware and software) is configured to identify, from the received X-ray image, the position of the medical device by registering a representation of the medical device with the X-ray image (Paragraph 0103 teaches that the ultrasound assembly and the catheter assembly can be used and placed in the correct position based on fluoroscopy. Paragraph 0107 teaches that the catheter is navigated based on the fluoroscopy view. Paragraph 0047 teaches that both catheters can have ultrasound transducers. Paragraph 0052 teaches that the catheters can be interfaced with ultrasound transducers).

Regarding claim 8, modified Barbagli teaches the system in claim 16, as discussed above.
	Barbagli further teaches a system, wherein the beamforming ultrasound probe comprises at least one of:
an intra cardiac echoscopy (ICE) probe (Paragraph 0043 teaches that the catheter can be an ICE catheter. Paragraph 0051 teaches that the ultrasound transducer can be guided through the esophagus. Paragraph 0038 teaches that the target can be approached via blood vessels, gastrointestinal tract, etc. The surgeon is provided with information and feedback for instrument guidance. Paragraph 0103 teaches that the ultrasound can be performed in real time. Paragraph 0043 teaches that the ultrasound transducers can be phased array transducers).

Regarding claim 12, modified Barbagli teaches the system in claim 16, as discussed above.
	Barbagli further teaches a system, wherein the X-ray image is a fluoroscopy image (Paragraph 0103 teaches that the ultrasound assembly and the catheter assembly can be used and placed in the correct position based on fluoroscopy. Paragraph 0107 teaches that the catheter is navigated based on the fluoroscopy view).

Regarding claim 17, Barbagli teaches a non-transitory computer-readable storage medium having stored thereon a plurality of instructions executable by at least one processor configured for communication with a beamforming ultrasound probe (Electronics rack 6. Fig. 5 shows two ultrasound devices being used. Paragraph 0050 teaches that the ultrasound transmission is controlled. Paragraph 0103 teaches that the ultrasound imaging is done in real time. Paragraph 0047 teaches that both the instruments can have ultrasound transducer. Fig. 5 shows the transducer 402 transmitted and ultrasound wave to an ultrasound transponder that is located on the transducer 404. Paragraph 0104 teaches that CT models can be used in the navigation of the catheter assembly. Paragraph 0103 teaches that the ultrasound assembly and the catheter assembly can be used and placed in the correct position based on fluoroscopy) and a medical device comprising an ultrasound transducer with a predetermined spatial relationship with respect to the medical device (Paragraph 0103 teaches that the ultrasound imaging is done in real time. Paragraph 0047 teaches that both the instruments can have ultrasound transducer. Fig. 5 shows the transducer 402 transmitted and ultrasound wave to an ultrasound transponder that is located on the transducer 404. Paragraph 0104 teaches that CT models can be used in the navigation of the catheter assembly. Paragraph 0103 teaches that the ultrasound assembly and the catheter assembly can be used and placed in the correct position based on fluoroscopy), wherein, when executed, the plurality of instructions cause the at least one processor (Electronics rack 6) to: 
control the beamforming ultrasound probe to obtain a live steam of ultrasound images (Paragraph 0103 teaches that the ultrasound imaging is done in real time. Fig. 5 shows the transducer 402 transmitting/receiving multiple ultrasound images);
control the beamforming ultrasound probe to transmit an ultrasound signal (Paragraph 0050 teaches that the ultrasound transmission is controlled. Paragraph 0055 teaches that the transponders are able to transmit and receive signals. Transmission can be a sweep or a sequential or any desired manner); 
receive an x-ray image depicting the medical device (Paragraph 0103 teaches that the ultrasound assembly and the catheter assembly can be used and placed in the correct position based on fluoroscopy. Paragraph 0107 teaches that the catheter is navigated based on the fluoroscopy view); 
identify a position of the medical device in the x-ray image (Paragraph 0104 teaches that CT models can be used in the navigation of the catheter assembly. Paragraph 0103 teaches that the ultrasound assembly and the catheter assembly can be used and placed in the correct position based on fluoroscopy. Paragraph 0107 teaches that the catheter is navigated based on the fluoroscopy view);
determine a location of the ultrasound transducer relative to the beamforming ultrasound probe based on the ultrasound transducer receiving the ultrasound signal (Paragraph 0054 teaches that the transducer 502 can transmit and receive ultrasound signals that are emitted towards the ultrasound transponder 504 on the device 404. The Fig. 5E shows the transmission and reception. Paragraph 0054 teaches that the signal can be a peak signal. Fig. 5F shows a max peak of the ultrasound signal. Paragraph 0055 teaches that the signal determination provides the precise location of the transducers with respect to each other); and
wherein, to determine the location of the ultrasound transducer, the plurality of instructions cause the at least one processor is configured to calculate a range between the beamforming ultrasound probe and the ultrasound transducer based on a time of flight of the ultrasound signal (Paragraph 0055 teaches that the record of the line and plane of transmission of the ICE catheter to the robotic catheter can be determined. The time of flight is determined between the catheters and this allows for the position and orientation to be localized in a spatial volume).
However, Barbagli is silent regarding a non-transitory computer-readable storage medium,
register each ultrasound image from the live stream with the X-ray image based on the position of the medical device, 
wherein, to register each ultrasound image, the plurality of instructions cause the at least one processor is configured to determine, for each ultrasound image, an offset from the position of the medical device in the x-ray image, wherein the offset is based on: 
the predetermined spatial relationship of the ultrasound transducer with respect to the medical device; and 
the location of the ultrasound transducer relative to the beamforming ultrasound probe.
	In an analogous imaging field of endeavor, regarding the multi-modality use of ultrasound and x-ray with a medical device, Sun teaches a non-transitory computer-readable storage medium (Paragraph 0022 teaches a hard drive), 
register each ultrasound image from the live stream with the X-ray image based on the position of the medical device (Paragraph 0039 teaches that the ultrasound and fluoroscopic data is registered together based on coordinate relationship between the ultrasound system and fluoroscopy), 
wherein, to register each ultrasound image, the plurality of instructions cause the at least one processor is configured to determine, for each ultrasound image, an offset from the position of the medical device in the x-ray image (Paragraph 0039 teaches that the ultrasound and fluoroscopic data is registered together and the coordinate relationship between the ultrasound system and fluoroscopy are determined based on the location of the catheter. Paragraph 0041 teaches that the catheter is present in the fluoroscopy and the offset between the ultrasound system and the fluoroscope is determined with the coordinate relationship between them. Given that the relationship between the fluoroscopy and ultrasound system is known and the relationship between the fluoroscopy and the catheter is known, the determination of the ultrasound systems relationship is a mere utilization of triangulation. That is, it is well known in the field of mathematics and position and orientation tracking, that if two positional relationships between three objects is known, the third unknown positional relationships can be determined.6), wherein the offset is based on: 
the predetermined spatial relationship of the ultrasound transducer with respect to the medical device (Paragraph 0040 fluoroscopic image is generated with the catheter within the region of projection and the location of the catheter in the image is sensed and recorded. Paragraph 0041 teaches that the catheter tip relative to the fluoroscopy is considered. Paragraph 0035 teaches that the catheter can be an ultrasound imaging catheter with a sensor located on the tip. Paragraph 0015 teaches that the fluoroscopic imaging system is able to localize the catheter tip by aligning the tip locations. Paragraph 0038 teaches that the spatial relationship of the fluoroscopic data with respect to the ultrasound data having the position of the catheter is determined. Paragraphs 0039-0040 teach that the registration of the ultrasound data and the fluoroscopy is done with respect to the catheter that is present in the fluoroscopic image. Paragraphs 0003-0004 teaches that the visualization and operation is in real time); and
the location of the ultrasound transducer relative to the beamforming ultrasound probe (Paragraph 0041 teaches that the catheter tip or catheter position in the fluoroscopic image is compared with the position on the ultrasound image. This is done and the relative position and orientation are determined. Paragraph 0043 teaches that further registration may be done for checks and recalibration. Paragraph 0016 teaches that registration occurs in real time).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Barbagli with Sun’s teaching of ultrasound registration with x-rays based on the position of a medical device with and ultrasound transducer. This modified apparatus would allow the user to be a more robust and accurate form of registration (Paragraph 0015 of Sun). Furthermore, the modification allows for the use of high-resolution images (Paragraph 0024 of Sun).

Claims 3, 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Barbagli et al. (PGPUB No. US 2008/0119727) in view of Sun et al. (PGPUB No. US 2008/0095421) further in view of Tolkowsky et al. (PGPUB No. US 2012/0004529).

Regarding claim 3, modified Barbagli teaches the system in claim 16, as discussed above.
	However, the combination of Barbagli and Sun is silent regarding a system,
wherein the medical device further includes at least one X-ray fiducial that is represented in the X-ray image, and 
wherein the at least one processor is configured to identify, from the received X-ray image, the position of the medical device based further on a position of the at least one X-ray fiducial represented in the X-ray image.
 	In an analogous imaging field of endeavor, regarding the use of x-ray and ultrasound on a medical device, Tolkowsky teaches a system, 
	wherein the medical device further includes at least one X-ray fiducial that is represented in the X-ray image (Paragraph 0076 teaches that the endoluminal device has a radiopaque marker. Paragraph 0080 teaches that the location of the radiopaque marker is determined on the angiographic image), and 
wherein the at least one processor (Abstract teaches that the processor performs location associated of the endoluminal data acquisition device at a given point) is configured to identify, from the received X-ray image, the position of the medical device based further on a position of the at least one X-ray fiducial represented in the X-ray image (Paragraph 0076 teaches that the endoluminal device has a radiopaque marker. Paragraph 0080 teaches that the location of the radiopaque marker is determined on the angiographic image. The location of the marker corresponds to the location of the endoluminal data point).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Barbagli and Sun with Tolkowsky’s teaching of a radio-opaque marker that conveys positional information of a medical device. This modified apparatus would allow the user to produce enhanced images irrespective of contour similarity in image frames (Paragraph 0455 of Tolkowsky). Furthermore, the modification can be performed in real time (Paragraph 0035 of Tolkowsky).

Regarding claim 5, modified Barbagli teaches the system in claim 16, as discussed above.
	However, the combination of Barbagli and Sun is silent regarding a system, wherein the at least one processor is further configured to display each ultrasound image of the live stream consecutively as an overlay on the X-ray image.
	In an analogous imaging field of endeavor, regarding the use of x-ray and ultrasound on a medical device, Tolkowsky teaches a system, wherein the at least one processor (Abstract teaches a processor) is further configured to display each ultrasound image of the live stream consecutively as an overlay on the X-ray image (Paragraph 0417 teaches that the IVUS image and the extraluminal images are displayed concurrently. The extra-luminal image is fluoroscopic. Fig. 10 shows the ultrasound image overlaid atop the x-ray image. Paragraph 0415 teaches that the endoluminal images are done in real-time).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Barbagli and Sun with Tolkowsky’s teaching of the consecutive display of ultrasound image with x-ray images with an overlay. This modified apparatus would allow the user to produce enhanced images irrespective of contour similarity in image frames (Paragraph 0455 of Tolkowsky). Furthermore, the modification can be performed in real time (Paragraph 0035 of Tolkowsky).

Regarding claim 13, modified Barbagli teaches the system in claim 16, as discussed above.
	However, the combination of Barbagli and Sun is silent regarding a system, further comprising at least one of: an X-ray imaging system for providing the X-ray image, a beamforming ultrasound probe, a medical device, the ultrasound transducer of the medical device, or at least one X-ray fiducial for providing a corresponding fiducial representation in the X-ray image.
	In an analogous imaging field of endeavor, regarding the use of x-ray and ultrasound on a medical device, Tolkowsky teaches a system, further comprising at least one of: an X-ray imaging system for providing the X-ray image, a beamforming ultrasound probe, a medical device, the ultrasound transducer of the medical device, or at least one X-ray fiducial for providing a corresponding fiducial representation in the X-ray image (Paragraph 0076 teaches that the endoluminal device has a radiopaque marker. Paragraph 0080 teaches that the location of the radiopaque marker is determined on the angiographic image. The location of the marker corresponds to the location of the endoluminal data point. Fig. 4 shows the markers of the IVUS probe in the fluoroscopic image).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Barbagli and Sun with Tolkowsky’s teaching of the consecutive display of ultrasound image with x-ray images with an overlay. This modified apparatus would allow the user to produce enhanced images irrespective of contour similarity in image frames (Paragraph 0455 of Tolkowsky). Furthermore, the modification can be performed in real time (Paragraph 0035 of Tolkowsky).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Barbagli et al. (PGPUB No. US 2008/0119727) in view of Sun et al. (PGPUB No. US 2008/0095421) further in view of Lachner et al. (PGPUB No. US 2016/0232655).

Regarding claim 6, modified Barbagli teaches the system in claim 16, as discussed above.
	However, the combination of Barbagli and Sun is silent regarding a system, 
wherein the X-ray image is a historic X-ray image that is generated earlier in time than each ultrasound image of the live stream, and 2Application No. 16/631,894Docket No. 2017P02087WOUS/ 44755.2327US01wherein the at least one processor is further configured to receive an updated X-ray image that is more recent than the historic X-ray image and to replace the historic X-ray image with the updated X-ray image.  
	In an analogous imaging field of endeavor, regarding x-ray image processing, Lachner teaches a system, 
wherein the X-ray image is a historic X-ray image that is generated earlier in time than each ultrasound image of the live stream, and 2Application No. 16/631,894Docket No. 2017P02087WOUS/ 44755.2327US01wherein the at least one processor is further configured to receive an updated X-ray image that is more recent than the historic X-ray image and to replace the historic X-ray image with the updated X-ray image (Paragraph 0020 teaches that the atlas data is updated with patient images. Paragraph 0056 teaches that the ultrasound images are updating the pre-operative CT images and can be integrated for abnormality detection and pathology classification).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Barbagli and Sun with Lachner’s teaching of updating pre-operative images with updated images. This modified apparatus would allow the user to compare high resolution images to patient slices and determining resolution (Paragraph 0007 of Lachner). Furthermore, the modification allows for filling in image information with high reliability (Paragraph 0003 of Lachner).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Barbagli et al. (PGPUB No. US 2008/0119727) in view of Sun et al. (PGPUB No. US 2008/0095421) further in view of Lee et al. (PGPUB No. US 2013/0296725).

Regarding claim 7, modified Barbagli teaches the system in claim 16, as discussed above.
	However, the combination of Barbagli and Sun is silent regarding a system, wherein the ultrasound transducer is a non-imaging ultrasound transducer.
	In an analogous imaging field of endeavor, regarding use of ultrasound on a medical device used in a patient, Lee teaches a system, wherein the ultrasound transducer is a non-imaging ultrasound transducer (Paragraph 0054 teaches that the catheter tip can be a non-imaging Doppler transducer).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Barbagli and Sun with Lee’s teaching of a non-imaging transducer. This modified apparatus would allow the user to be able to accurately place intravascular catheter placement and improve various medical procedures (Abstract of Lee). Furthermore, the modification is cost-effective (Paragraphs 0008-0009 of Lee).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Barbagli et al. (PGPUB No. US 2008/0119727) in view of Sun et al. (PGPUB No. US 2008/0095421) further in view of Lee et al. (PGPUB No. US 2013/0296725) further in view of Hall et al. (PGPUB No. US 2010/0063400).

Regarding claim 9, modified Barbagli teaches the system in claim 7, as discussed above.
However, the combination of Barbagli, Sun, and Lee is silent regarding a system, wherein the live stream of ultrasound images includes a current ultrasound image, and wherein the at least one processor is further configured to: receive user input indicative of a position in the current ultrasound image and provide in the X-ray image a marker corresponding to the position in the current ultrasound image.
In an analogous imaging field of endeavor, regarding multi-modal use of ultrasound and x-rays, Hall teaches a system, wherein the live stream of ultrasound images includes a current ultrasound image, and wherein the at least one processor is further configured to: receive user input indicative of a position in the current ultrasound image and provide in the X-ray image a marker corresponding to the position in the current ultrasound image (Paragraph 0015 and 0017 teach that the use of a user input. Paragraph 0028 teaches that the user input can be used the identify the tip 162 on the used image. Paragraph 0029 teaches that the x-ray image is registered with the ultrasound image based on the tip location that is shown in the x-ray image as well. Abstract teaches that the ultrasound imaging is done in real time).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Barbagli, Sun, and Lee with Hall’s teaching of user input of a position of an ultrasound image for x-ray registration. This modified apparatus would allow the user to avoid damage to anatomical structures and the precise guidance of guide-wire and catheter (Paragraph 0002 of Hall). Furthermore, the modification allows for the simultaneous display of ultrasound and x-ray (Paragraph 0042 of Hall).

Claims 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barbagli et al. (PGPUB No. US 2008/0119727) in view of Sun et al. (PGPUB No. US 2008/0095421) further in view of Lee et al. (PGPUB No. US 2013/0296725) further in view of Fojtik (PGPUB No. US 2015/0094570).

Regarding claim 10, modified Barbagli teaches the system in claim 7, as discussed above.
	However, the combination of Barbagli, Sun, and Lee is silent regarding a system, wherein the medical device is an esophageal temperature probe.
	In an analogous imaging field of endeavor, regarding medical devices with ultrasound and used in relation to x-ray, Fojtik teaches a system, wherein the medical device is an esophageal temperature probe (Claim 1 teaches that the temperature probe is inserted into the esophagus. Paragraph 0016 teaches that the temperature monitoring can be done on the esophageal wall).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Barbagli, Sun, and Lee with Fojtik’s teaching of an esophageal temperature probe. This modified apparatus would allow the user to monitor the temperatures of a patient over different locations over an area (Paragraph 0002 of Fojtik). Furthermore, the modification allows for the monitoring of temperatures with the prevention of damaging temperatures (Abstract of Fojtik).

Regarding claim 11, modified Barbagli teaches the system in claim 10, as discussed above.
	However, the combination of Barbagli, Sun, and Lee is silent regarding a system, wherein the at least one processor is further configured to: 
receive, from the esophageal temperature probe, a temperature signal indicative of a temperature at a position on the esophageal temperature probe, and indicate at a corresponding position in the X-ray image, the received temperature.
	In an analogous imaging field of endeavor, regarding medical devices with ultrasound and used in relation to x-ray, Fojtik teaches a system, wherein the at least one processor is further configured to: 
receive, from the esophageal temperature probe, a temperature signal indicative of a temperature at a position on the esophageal temperature probe, and indicate at a corresponding position in the X-ray image, the received temperature (Claim 1 teaches that the temperature probe is inserted into the esophagus. Paragraph 0016 teaches that the temperature monitoring can be done on the esophageal wall. Paragraph 0043 teaches that the display element shows the temperatures along the temperature sensor position of the elongate member 20 of the probe. Claim 3 teaches that the imaging of the location to the temperature sensing portions is done with fluoroscopy).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Barbagli, Sun, and Lee with Fojtik’s teaching of esophageal temperature probe with corresponding x-ray image and registered temperatures at positions. This modified apparatus would allow the user to monitor the temperatures of a patient over different locations over an area (Paragraph 0002 of Fojtik). Furthermore, the modification allows for the monitoring of temperatures with the prevention of damaging temperatures (Abstract of Fojtik).

Regarding claim 14, modified Barbagli teaches the system in claim 11, as discussed above.
However, Barbagli is silent regarding a system,
	wherein the X-ray image includes an X-ray image coordinate system and the live stream of ultrasound images includes an ultrasound image coordinate system that is fixed with respect to the beamforming ultrasound probe; and 
wherein the at least one processor is configured register each ultrasound image from the live stream with the X-ray image based on the identified position of the medical device by mapping the ultrasound image coordinate system to the X-ray image coordinate system.
In an analogous imaging field of endeavor, regarding the multi-modality use of ultrasound and x-ray with a medical device, Sun teaches an image registration system,
wherein the X-ray image includes an X-ray image coordinate system and the live stream of ultrasound images includes an ultrasound image coordinate system that is fixed with respect to the beamforming ultrasound probe (Paragraph 0015 teaches that the coordinates of the CT and the ultrasound images are registered together. The ultrasound imaging is done in real time and provides the 3D location of the catheter tip); and 
wherein the at least one processor is configured register each ultrasound image from the live stream with the X-ray image based on the identified position of the medical device by mapping the ultrasound image coordinate system to the X-ray image coordinate system (Paragraph 0041 teaches that the catheter tip or catheter position in the fluoroscopic image is compared with the position on the ultrasound image. This is done and the relative position and orientation are determined. Paragraph 0043 teaches that further registration may be done for checks and recalibration. Paragraph 0016 teaches that registration occurs in real time).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Barbagli with Sun’s teaching of using position of a medical device to register ultrasound and x-ray imaging systems. This modified apparatus would allow the user to be a more robust and accurate form of registration (Paragraph 0015 of Sun). Furthermore, the modification allows for the use of high-resolution images (Paragraph 0024 of Sun).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Andersen (PGPUB No. US 2008/0287783): Teaches the registration of ultrasound images with respect to x-ray modality that is imaging a medical device with an ultrasound transducer. This registration determines the offset of the ultrasound images with respect to the medical device in the x-ray image.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.bmus.org/for-patients/history-of-ultrasound/
        2 https://www.rochester.edu/rcbu/education/courses.html
        3 See Medical Imaging Technology by Victor I. Mikla and Victor V. Mikla.
        4 See Medical Imaging Technology by Victor I. Mikla and Victor V. Mikla.
        5 Triangulation is the process of pinpointing a certain object or location by taking bearings to it from two remote points (Link: https://www.maplesoft.com/support/help/maple/view.aspx?path=MathApps%2FTriangulation)
        6 Triangulation is the process of pinpointing a certain object or location by taking bearings to it from two remote points (Link: https://www.maplesoft.com/support/help/maple/view.aspx?path=MathApps%2FTriangulation)